DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7, 8, and 15-19 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 1-5, 7, 8, and 15-19 are allowed.
The following is an examiner's statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the methods of claims 1 (operating a mobile device by the sender of the payment) and 15 (operating a server computer by the sender of the payment), in which, claim 1 for example, claims:
A method of operating a mobile device to transmit a payment to a recipient, the mobile device operated by a sender of the payment, the method comprising:
selecting, by a sender using a sender mobile device, a payment application for operation on the mobile device;
selecting, by the sender using the sender mobile device running the payment application, a payment card account to fund a payment to a recipient;
selecting, by the sender using the sender mobile device running the payment application, the recipient;
authenticating, by the sender mobile device running the payment application, the sender to the payment application;

receiving, by the sender mobile device, an indication that the recipient’s account information is not in the network directory;
generating, by the sender mobile device, a transaction specific URL (uniform resource locator), by running the wallet application, the transaction specific URL pointing to a web location maintained by a payment facilitation system;
generating, by the sender mobile device running the payment application, a message to the recipient, the message including the transaction specific URL;
transmitting, by the sender mobile device, the message to a mobile device of the recipient;
receiving, by the sender mobile device running the wallet application from the payment facilitation system, a token representing a payment card account of the recipient, said token generated by the payment facilitation system in response to access to the web location by a mobile device of the recipient; and
transmitting, by the sender mobile device running the wallet application to an issuer of the payment card account of the sender, a push payment transaction request including the token, the push payment transaction request for benefit of the recipient.
The closest art of record, US Patent Application Publication 20160342962 to Brown, et al., discloses “A computer-implemented method for managing financial payments between parties using an electronic payment computing device is provided. The method includes receiving a payee debit account identifier from a payee computing device, the payee debit account identifier associated with a payee debit account; creating a payee user account using the payee debit account identifier, wherein the payee user account is linked to the payee debit account; receiving a first payment request from the payee computing device requesting payment from a payor; generating a unique link for accessing a payment page associated with the first payment request; transmitting a second payment request to a payor computing device, wherein the second payment request includes the unique link; receiving a payment response from the payor computing device authorizing payment from a payor debit account to the payee; and prompting a transfer of funds from the payor debit account to the payee debit account.”
The closest art of record, US Patent Application Publication 20160125371 to Grassadonia, et al., discloses “Described is a technology for executing financial transactions, e.g., payment transfers, by enabling a sender to trigger a money transfer by specifying a payment proxy having a particular syntax, the syntax including a monetary indicator preceding one or more alphanumeric characters. The payment proxy having the syntax indicates an intent of the sender to transfer money to a recipient associated with that payment proxy. The payment proxy can be used to transfer money within the context of a landing page. For example, a landing page in the form of a webpage can be generated to enable a recipient (e.g., “Alex”) to receive money. The webpage can have a canonical URL that includes a payment proxy of the recipient (e.g., www. . . . com/$alex). The canonical URL can direct any sender (e.g., “Bob”), who wishes to send money to the recipient, to the webpage to initiate a money transfer to the recipient.”
The closest art of record, US Patent 9,886,689 to Paulin, et al., discloses “Disclosed herein are systems and methods for processing a payment request from a payor's mobile device. Payment Processing System (PPS) server may receive a payment request from a payor's mobile device, including an amount to pay but not any identification of a recipient. The PPS server may increment a balance of an escrow account and decrement a balance of the payor's account according to the amount of the request. The PPS server may generate a token, associated with the escrow account, including an alphanumeric string based on a random value generator. The PPS server may also generate a payload based on the token and transmit the payload to the payor's mobile device. Upon the recipient receiving and activating the payload, the PPS server may decrement the escrow account and increment the recipient's account.”
The closest NPL of record, One-Time URL: A Proximity Security Mechanism between Internet of Things and Mobile Devices by Solano, et al. discloses “The dynamic URLs are sent from the server to the connected things. These dynamic URLs are generated in a server on the cloud and are usually 

Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
The claims recite an abstract idea of transmitting a push payment request including the token, the push payment transaction request for the benefit of the recipient (a fundamental economic practice).

The claimed concept falls into the category of organizing human activity, specifically fundamental economic principles or practices (including mitigating risk).

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application, with claim 1 directed towards a method of operating a mobile device by the paying user, and claim 15 directed towards a similar method, as applied to operating a server computer by the paying user to make a payment to a recipient.


selecting, by a sender using a sender mobile device, a payment application for operation on the mobile device;
selecting, by the sender using the sender mobile device running the payment application, a payment card account to fund a payment to a recipient;
selecting, by the sender using the sender mobile device running the payment application, the recipient;
authenticating, by the sender mobile device running the payment application, the sender to the payment application;
querying, by the sender mobile device, a network directory by running a wallet application to look for the recipient’s account information;
receiving, by the sender mobile device, an indication that the recipient’s account information is not in the network directory;
generating, by the sender mobile device, a transaction specific URL (uniform resource locator), by running the wallet application, the transaction specific URL pointing to a web location maintained by a payment facilitation system;
generating, by the sender mobile device running the payment application, a message to the recipient, the message including the transaction specific URL;
transmitting, by the sender mobile device, the message to a mobile device of the recipient;
receiving, by the sender mobile device running the wallet application from the payment facilitation system, a token representing a payment card account of the recipient, said token generated by the payment facilitation system in response to access to the web location by a mobile device of the recipient; and
transmitting, by the sender mobile device running the wallet application to an issuer of the payment card account of the sender, a push payment transaction request including the token, the push payment transaction request for benefit of the recipient.

These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that the combination of aforementioned steps are not routine and conventional and provide a true "open loop" payment system that permits a sender, operating a sender mobile device, to initiate a 

For the reasons stated above, claims 1-5, 7, 8, and 15-19 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694